DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasegawa 20210179022.

As to claim 1, Hasegawa discloses a control device [110] comprising: a control section configured to control wireless communication of a wireless communication section [130,140] that conforms to predetermined communication standards (see par. 0021-0023), wherein the control section controls execution of distance measurement based on the wireless communication according to a voltage to be applied (see par. 0032, 0035, 0039-0040).
As to claim 2, Hasegawa discloses the control device according to claim 1, wherein the control section controls a number of times of execution of the distance measurement according to the voltage to be applied (see par. 0032, 0035, 0039-0040).
As to claim 3, Hasegawa discloses the control device according to claim 2, wherein, when the voltage to be applied goes below a threshold, the control section performs control to suppress the number of times of the distance measurement to a number of times matching the threshold (see par. 0032, 0035, 0039-0041).
As to claim 4, Hasegawa discloses the control device according to claim 1, wherein the control section controls an execution interval of the distance measurement according to the voltage to be applied (see par. 0035, 0041).
As to claim 5, Hasegawa discloses the control device according to claim 4, wherein, when the voltage to be applied goes below a threshold, the control section performs control to execute the distance measurement at an interval matching the threshold (see par. 0035, 0039-0041, 0046).
As to claim 6, Hasegawa discloses the control device according to claim 1, wherein the control section controls a number of times of execution of a process involving transmission and reception of a signal accompanying the distance measurement according to the voltage to be applied [varying the interval will control the number transmission and reception] (see par. 0035, 0039-0041, 0046).
As to claim 8, Hasegawa discloses the control device according to claim 1, wherein the predetermined communication standards include ultra-wide band wireless communication (see par. 0026-0027).
As to claim 9, Hasegawa discloses the control device according to claim 1, wherein the control device is mounted on a portable device carried by a user [The vehicle control system 1 includes an ECU 110 (corresponding to a vehicle control apparatus of the present invention) mounted on the vehicle 100 and the mobile terminal 10 used by a user U of the vehicle 100] (see par. 0020).
Regarding claim 10, is the corresponding non-transitory computer readable storage medium of device claim 1. Therefore, claim 10 is rejected for the same reasons as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa.

As to claim 7, Hasegawa discloses the control device according to claim 1, wherein, when the voltage to be applied goes below a threshold, the control section performs a plurality of control (see par. 0035, 0039-0041, 0046). Hasegawa fails to disclose to give a notification to a user; however, OFFICIAL NOTICE IS TAKEN THAT give a notification to a user is a common and well-known technique such as for example low battery notifications. Therefore, it would be obvious to one of the ordinary skills in the art before the effective filing date of the present invention give a notification to a user such as low battery notifications for the simple purpose of making the user aware of the condition and allow the user to act accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647